DETAILED ACTION
 This office Action is in response to the correspondence on 12/15/2021. The substance of applicants’ remarks, filed 12/15/2021 has been carefully considered. Claims 1-14 are pending.


REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-14 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:  
Claim 1 is allowable among other elements and details, but for at least the reason, “a trigger switch; and a state signal output terminal configured to output an operation signal, the operation signal indicating an operation state of the trigger switch, the operation state including an ON state or an OFF state; a state signal input terminal disposed in the connector and configured to be connected to the state signal output terminal; a connection detector configured, in response to start of output of the electric power, to detect connection of the electric working machine to the power-supply apparatus; a trigger detector configured to detect the operation state of the trigger switch based on the operation signal that is input to the state signal input terminal; and a signal 
Claim 7 is allowable among other elements and details, but for at least the reason, “a discharge signal input terminal connected to the power-supply apparatus and configured to receive input of a discharge prohibition signal or a discharge permission signal from the power-supply apparatus, the discharge prohibition signal prohibiting supply of the electric power to the motor, the discharge permission signal permitting the supply of the electric power to the motor; a processor programmed to:  determine that an error state is present,  in response to receiving the input of the discharge prohibition signal from the discharge signal input terminal; an operation state of the trigger switch; and in response to processor  determining that the error state is present, output a stop signal during a period from determination of the error state until detection of an OFF state of the trigger switch by the processor, the stop signal causing the motor to stop.

In addition, the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 12/15/2021, and the amended claims filed 12/15/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846